Status of Application
1.	Acknowledgment is made of the amendments filed 12/28/2021. Upon entering the amendments, claim 3 is canceled, claims 20-21 are added, and claims 1 and 5-7 are amended. Claims 13-19 remain withdrawn from consideration as non-elected. Claims 1-2, 4-12, and 20-21 are presented for examination herein. 
Rejections Withdrawn
2.	Claims 5-7 have been amended to remove the language that rendered said claims to be ambiguous and therefore to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn. Claim 3 is canceled, rendering moot the previously issued grounds of indefiniteness rejection. Applicant’s arguments are persuasive regarding the limitations from claim 3 that were previously indicated to be indefinite and that were added to independent claim 1. The arguments show that there is supporting language in the instant Specification that shows how the first base body is configured with the particulate support material within the ceramic component that is instantly claimed. The previously issued ground of indefiniteness rejection for claim 3 is therefore overcome and not applied to amended claim 1. 
Response to Arguments
3.	As discussed above, applicant’s arguments are persuasive at showing that the grounds of indefiniteness rejection previously applied to claim 3, based on the limitations now in claim 1, are overcome and therefore not applied to claim 1. Applicant’s remarks further show that, there being no prior art rejections previously applied to said claim 3, the incorporation of the claim 3 limitations into independent claim 1 now renders allowable said claim and the claims dependent therefrom. Therefore, the previously issued grounds of prior art rejection are withdrawn. 

Allowable Subject Matter
4.	Claims 1-2, 4-12, and 20-21 are allowed. The prior art, either alone or in combination, fails to teach or suggest a ceramic component that comprises a particulate support material along with a first base body, wherein the particulate support material has coated thereon a graphene-containing material that is materially bonded with the particulate support material, wherein said first base body is configured within the ceramic component according to the instant specification and is exclusively comprised of said particulate support material and therefore not coated, and wherein the ceramic component has an electrical resistivity of 1 Ωcm to 100 Ωcm at room temperature. 
Conclusion
5.	Claims 1-2, 4-12, and 20-21 are allowed. Claims 13-19 are withdrawn from consideration as non-elected. 
6.	This application is in condition for allowance except for the following formal matters: 
Claims 13-19 remain present in the application but are withdrawn from consideration as non-elected with traverse, per the Response to Election/Restriction Filed 08/23/2021. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW15 March 2022